BROWN, District Judge.
The scow barge Stella O’Callaghan was being docked at the wharf of T. J. Welch & Co., on the Pawcatuck river at Westerly, R. I., by the steam tug Westerly, the only steam tug regularly employed upon the Pawcatuck river between Westerly, R. I., and the ocean.
The berth at this wharf is somewhat difficult of access, owing to the fact that the river is very shallow; so shallow that loaded vessels often lie aground except at high water. The Stella had on previous trips lain aground at Welch’s wharf. The berth 'at this wharf is a pocket with a muddy bottom, comparatively level. Some 35 or 40 feet from, and parallel with, the wharf, is a ridge of hard material with more or less stone or rock, thrown up when the channel in the middle of the river was dredged.
The barge was taken up the river above Welch’s wharf and opposite Segar’s wharf, and was being dropped back into the berth at Welch’s wharf, when she grounded so firmly that with the falling tide she could not be hauled off. She went aground at 3:30 p. m., October 28, 1907, about 30 or 40 minutes after the time of high water. It is contended for the tug that, owing to a fresh southeasterly wind, the *905tide was backed up and had fallen but little, if at all. The rise and fall of the tide is about 2 feet at this point.
Opposite the southerly side of Segar’s dock, and about 25 or 30 feet off, there is a narrow ledge of rock upon which at low tide there is about 7 feet of water. According to the preponderance of evidence the barge grounded at about this place; her,stern being about 14 to 16 feet distant from Segar’s dock, her bow about 8 feet from the dock.
The barge rested on rocks on her port side, and when subsequently surveyed it was found that one bottom plank was broken about 15 feet from the stem and 2 or 3 feet from amidships on the port side. The break was about 6 or 7 inches in diameter, and splintered in a fore-and-aft direction. A bilge plank on the port side about the same distance from the stern was damaged on the bottom edge.
From the evidence as to the bottom it appears that if, in dropping down, the stern of the barge had been kept closer to the dock, she would not have struck.
The defendant contends that the cause was the excessive overloading of the Stella; the master of the Westerly saying that he measured her draft and found it 9 feet. According to the preponderance of evidence, however, the draft of the Stella was little, if any, more than 8 feet 6 inches.
The peculiar difficulties in making a berth at this dock call for careful attention to the state of the tide and for a close observance of the limits of the narrow berths at these docks. The matter is necessarily left entirely to the knowledge and skill of those in charge of the tug. The existence of rocks at this point called for great diligence in keeping the barge well in toward the dock while she was being dropped back. If it was the fact, as the master of the Westerly contends, that the tide had not fallen, then there is no apparent reason why the barge, with careful handling, could not have been brought safely to her berth with a draft of 8 feet 6 inches.
If the tide had in fact fallen to any extent, it was especially .ntcessary to keep as far as possible from the rocks on the outer edge of the berth, or even to wait for a later tide.
Aside from the contention that the draft of the barge was 9 feet, the defendant alleges no reason why the Westerly should not have been able to dock the barge safely at that state of the tide. If it was too late, owing to the fall of the tide, to make the berth, so that it was necessary for the barge to lay aground for a time before being taken to her berth, there was no apparent necessity for taking the risk that she might be forced to rest upon rocks at the point where she struck.
She took ground so firmly that she could not be hauled off on that tide or on subsequent tides, and was finally partially discharged by a lighter before she was released.
I am of the opinion that the tug must be held liable. A draft decree may be presented, accordingly.